831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert H. BURNS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-3203.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1987.

BEFORE:  KRUPANSKY, Circuit Judge, JOHN W. PECK and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant Robert H. Burns (Burns) timely appealed from the denial of his pro se motion to vacate his sentence filed pursuant to 28 U.S.C. Sec. 2255.  Burns was convicted by a jury upon two counts of distributing, and one count of possessing, cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  The district court sentenced Burns to serve prison terms totalling 27-years, and to pay fines totalling $75,000.00.


2
In his motion, Burns claimed that his sentence was disparate, was based upon multiplicious counts, and was imposed in violation of his right to be free from double jeopardy.  Burns also raised numerous arguments concerning the effectiveness and competence of his chosen counsel, in an attempt to obtain a new trial.


3
Upon consideration of the pro se brief submitted by Burns and the brief submitted by opposing counsel, together with the record herein, it is determined that Burns' sentence was neither disparate nor otherwise improper.  Further, it is determined that Burns failed to establish the existence of an error or conflict of sufficient magnitude to support his claim that he was denied legal counsel in violation of the Sixth Amendment.  Accordingly, the judgment of the district court is hereby AFFIRMED.